Appeal is from final decree denying divorce, directing the custody of a minor child and decreeing separate maintenance for the wife and minor child on bill of complaint, answer incorporating counter claim and testimony taken.
No useful purpose can be served by setting forth the evidence which is conflicting. We construe the decree as one for separate maintenance.
Appellant has failed to carry the burden of clearly showing that reversible error has occurred and as such is not apparent from the record, the decree is affirmed.
So ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.